       Case 1:15-cv-03719-AT-OTW Document 92 Filed 01/04/19 Page 1 of 1
                                                                             MEMO ENDORSED
                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                           PHILADELPHIA REGIONAL OFFICE                      The next joint status letter shall
                                        ONE PENN CENTER
                                     1617 JFK BOULEVARD                      be filed by February 1, 2019.
                                           SUITE 520
                           PHILADELPHIA, PENNSYLVANIA 19103
                                                                             SO ORDERED.
                                         JULIA C. GREEN
                                          TRIAL COUNSEL
                                             (267) 602-2133
                                            greenju@sec.gov                  _________________________
                                                                             Ona T. Wang             1/4/19
                                      December 20, 2018                      United States Magistrate Judge

VIA ECF
Honorable Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

              Re:     SEC v. Robert Stewart et al., No. 15-cv-03719 (AT)(OTW)

Dear Judge Wang:

        I write to provide a status report on the above-referenced case. As previously reported,
Mr. Stewart appealed the judgment of conviction in the related criminal case, United States v.
Sean Stewart, No. 15-cr-287 (LTS) (the “Criminal Action”), to the Second Circuit. See United
States v. Sean Stewart, No. 17-593 (the “Criminal Appeal”). Counsel for the Commission and
Mr. Stewart reached an agreement in principle regarding settlement if the Second Circuit denied
the Criminal Appeal. On November 6, 2017, the Court stayed this case pending resolution of the
Criminal Appeal (Dkt. No. 75).

        On November 5, 2018, the Second Circuit issued a ruling vacating Mr. Stewart’s criminal
conviction and remanding the matter to the district court for further proceedings. On November
26, 2018, the Second Circuit granted the motion by the United States Attorney’s Office for the
Southern District of New York (the “USAO”) for a 30-day extension of the time within which to
file a petition for rehearing, extending the deadline until December 19, 2018. On November 30,
2018, the USAO advised the Court that it will not be filing a petition for rehearing.

         The mandate has not yet issued in the Criminal Action. The USAO, however, has stated
that it intends to retry Mr. Stewart. In a letter filed on December 4, 2018, the USAO asked the
Hon. Laura Taylor Swain, who is presiding over the Criminal Action, to set a trial date at the
Court’s earliest convenience.
                                                         Respectfully submitted,

                                                        /s/ Julia C. Green
                                                        Julia C. Green
cc:    Counsel of Record (by ECF)
       Sean Stewart (by U.S. Mail)
       Richard Cooper, Esq. (by email)
       Samson Enzer, Esq. (by email)
       Alexandra Shapiro, Esq. (by email)
